DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, first paragraph rejection of Claim 25, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

4. 	The 35 U.S.C. 103(a) rejection of Claims 1, 10 – 11, 14— 15, 19 and 24 — 25 as being
unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117)
and Wei (U.S. Patent Application Publication No. 2008/0315164 A1), of record on page 2 of the previous Action, is withdrawn.
	


REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. The phrase ‘between the first outer layer and the intermediate layer’ is not
disclosed in the instant specification.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘not containing fibrous material’ is not disclosed in the instant specification.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘become in contact’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘from coming into contact.’  The phrase ‘wholly re – useable’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘complete re – usability.’ The phrase ‘adhesive particles’ is indefinite as it is unclear what adhesive is being referred to. The phrase ‘paper – like’ is also indefinite as its chemical meaning is unclear. The phrase ‘without  any paper, paper – like, cellulosic or fibrous material interposed’ is indefinite as it is unclear if the phrase ‘adhered directly’ means that other layers can be interposed so long as the layers are not paper, paper – like, cellulosic or fibrous material.
Claim Rejections – 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12. 	Claims 1, 10 – 11, 14— 15, 19 and 24 — 25 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117).
With regard to Claims 1, 10 and 25, Lines et al disclose a laminate comprising a first
outer layer 15 made of fibrous material and a second inner layer 12 that is aluminum foil and a third intermediate layer 19 that is a bonding agent such as polyethylene, between the outer layer and the inner layer (column 3, lines 9 – 21; Figure 2), and a further layer ‘11’ that is polyethylene (column 3, lines 45— 47; Figure 2); because the aluminum foil  is a layer that is between the outer layer and inner layer, the aluminum foil constitutes an adhesive layer, not containing fibrous material; alternatively, the second inner layer is a bonding layer 13, which as shown in Figure 2 is adhered directly to layer 19 as claimed because only the layer 12 is between layer 13 and layer 19, and layer 12 is not paper, paper – like, cellulosic or fibrous. The claimed aspect of ‘for the packaging of food products’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. Lines et al do not explicitly disclose an intermediate layer that prevents any contact between a surface of the first outer layer and the second inner layer. However, it would have been obvious for one of ordinary skill in the art to provide for an intermediate layer that is continuous, as a layer is disclosed. The third intermediate layer would therefore prevent any contact between a surface of the first outer layer and the second inner layer. Lines et al do not disclose that layer 19 is a water soluble silicate adhesive. However, because the phrase ‘such as’ is used, the layer is not limited to a polyethylene, and Lines et al disclose a second adhesive for use in the laminate, in layer 19’ that is a water soluble silicate adhesive, for the purpose of providing fire resistance (column 3, lines 9 – 21). It therefore would have been obvious for one of ordinary skill in the art to provide for  water soluble silicate adhesive in layer 19.  The outer layer would therefore be separable from the intermediate layer and the inner layer by means of a bath of water; Lines et al fail to disclose reusability and  a water soluble silicate adhesive comprising the claimed alkali metal silicate.
Osinga et al teach an adhesive (page 1, line 1) that provides reusability (page 1, lines 21 – 31) comprising the claimed silicate (page 2, lines 19 — 37) for the purpose of obtaining relatively quick drying and reduced flammability (page 3, lines 30 — 39).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
water soluble silicate adhesive comprising the claimed alkali metal silicate, therefore in a
predominant amount, in order to obtain relatively quick drying and reduced flammability as
taught by Osinga et al.
With regard to Claim 11, zeolite is taught by Osinga et al (page 4, line 23 of Osinga et
al).
With regard to Claim 14, a sheet is disclosed by Lines et al (column 6, lines 60 — 61).
With regard to Claim 15, a casing that is a crate is disclosed by Lines et al (column 13,
line 3). A packaging, and a food product received within the packaging, are not disclosed by
Lines et al. However, it would have been obvious for one of ordinary skill in the art to provide for a food product received within the casing, therefore a casing that is a package, as a casing
that is a crate is disclosed.
With regard to Claim 19, recycling is taught by Osinga et al (page 4, lines 5 — 13). Osinga et al do not teach separation of two or more components by means of a bath of water. However, because recycling is taught, it would have been obvious for one of ordinary skill in the art to provide for separation of two or more layers, in order to recycle each separately, and to separate by means of a bath of water, as a water soluble adhesive is disclosed.
With regard to Claim 24, an inner layer comprising solvent is not disclosed. It would
have been obvious for one of ordinary skill in the art to provide for an inner layer that
is solventless, as a solvent is not disclosed.

13. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S.
Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) as evidenced by Tchira (U.S. Patent Application Publication No. 2013/0068381 A1).
Lines et al and Osinga et al disclose a laminate as discussed above. The fibrous
material of the outer layer is kraft paper (column 3, lines 31 — 32). Lines et al do not state that
kraft paper is breathable, but Tchira discloses that kraft paper is breathable (paragraph 0024).

14. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S.
Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and further in view of Creighton et al (U.S. Patent No. 4,004,061).
Lines et al and Osinga et al disclose a laminate as discussed above. Lines et al and Osinga et al fail to disclose a second inner layer applied according to a discontinuous pattern, in such a way as to form channels for water passage of a water bath. 
Creighton et al teach an adhesive that is applied to a carrier discontinuously, or alternatively continuously (column 4, lines 41 — 49) for the purpose of obtaining an adhesive that is both solid and thermosettable (column 1, lines 42 – 48). 
It therefore would have been obvious for one of ordinary skill in the art to provide for an adhesive that is applied discontinuously, therefore in a discontinuous pattern, in order to obtaining an adhesive that is both solid and thermosettable  as taught by Creighton et al. A series of lines of adhesive would therefore have been obvious, and channels for water passage of a water bath would therefore be obtained.

15. 	Claims 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et
al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and further in view of Iovine et al (U.S. Patent No. 5,312,850).
Lines et al and Osinga et al disclose a laminate comprising an adhesive that is a
bonding agent as discussed above. With regard to Claims 13 and 20, Lines et al and Osinga et al
fail to disclose PLA.
Iovine et al teach an adhesive comprising PLA for the purpose of obtaining an adhesive
that is alternatively pressure sensitive or non — pressure sensitive (column 1, lines 50 — 60).
It would have been obvious for one of ordinary skill in the art to provide for PLA in order
to obtain an adhesive that is alternatively pressure sensitive or non — pressure sensitive as taught
by Iovine et al.
ANSWERS TO APPLICANT’S ARGUMENTS
16.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 11 of the remarks dated June 9, 2021 that reusability is provided by the claimed invention. This is not persuasive because reusability of only the outer layer is claimed. Furthermore, the claimed third intermediate layer is taught by Osinga et al.
Applicant also argues, on page 13, that the issue of layers other than paper remaining stuck to cellulose fibers is not addressed by Lines et al. This is not persuasive because the claimed invention is not limited to cellulose fibers.
Applicant also argues, on page 14, that Lines et al disclose an organic bonding agent bonded to paper and aluminum, which is a problem that the claimed invention is attempting to solve. This is not persuasive because an organic bonding agent bonded to paper and aluminum is not excluded by the claimed invention.
Applicant also appears to argue, on page 15, that all layers of Lines et al are not recyclable. This is not persuasive because recyclability is not claimed. It is also not clear if Applicant intends the term ‘recyclable’ to be absolutely identical to the term ‘reusable.’
Applicant also argues, on page 16, that Osinga et al teach in paragraph 0026 that different adhesives have to be used. This is not persuasive because it is not clear that there is a ‘paragraph 0026’ in Osinga et al.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782